971 So.2d 1045 (2008)
STATE of Louisiana
v.
Glynn JUNIORS, Jr.
No. 2007-KP-2400.
Supreme Court of Louisiana.
January 3, 2008.
PER CURIAM.
Granted. The district court is directed to recall the warrant of execution set for January 16, 2008. The district court is ordered to refrain from issuing a new warrant of execution until counsel has been appointed to represent relator and has had reasonable opportunity to pursue promptly relator's post-conviction remedies. The district court is further ordered to conduct a hearing immediately with the Louisiana Indigent Defense Assistance Board for the purpose of appointment of counsel as directed by the Court in State v. Juniors, 03-2425 (La.6/29/05), 915 So.2d 291. See R.S. 15:149.1; R.S. 15:151.2(E)(2); see also State ex rel. Robertson v. State, 00-1059 (La.4/26/00), 760 So.2d 1163.